           Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 1 of 24




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 GUSTAVO PUERTO                             :     CIVIL ACTION
                                            :
                    v.                      :
                                            :
 ANDREW SAUL, Commissioner of               :     NO. 19-3109
 Social Security                            :


                            MEMORANDUM AND ORDER

ELIZABETH T. HEY, U.S.M.J.                                                    May 27, 2020

       Gustavo Puerto (“Plaintiff”) brought this action pursuant to 42 U.S.C. § 405(g) to

review the Commissioner’s final decision denying in part his applications for disability

insurance benefits (“DIB”). For the reasons that follow, I conclude that the decision of

the Administrative Law Judge (“ALJ”) is supported by substantial evidence and will

affirm the Commissioner’s decision.

I.     PROCEDURAL HISTORY

       Plaintiff applied for DIB on December 10, 2014, alleging disability beginning on

April 10, 2010. Tr. at 49, 239-40, 275. 1 The application was denied initially, id. at 49-

58, and Plaintiff requested an administrative hearing before an ALJ. Id. at 65-66. An

administrative hearing took place on November 3, 2017, during which Plaintiff testified

with the assistance of a Spanish interpreter. Id. at 1394-1412. 2 On April 17, 2018, the


       1
       Plaintiff’s date last insured is December 31, 2015, requiring him to establish that
he became disabled on or before that date to qualify for DIB. Tr. at 29, 49, 275; see also
20 C.F.R. § 404.101(a).
       2
       The Commissioner filed the transcript of the November 3, 2017 hearing as a
supplement to the certified administrative record, stating that it was omitted due to
           Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 2 of 24




ALJ issued an unfavorable decision, finding that Plaintiff was not disabled. Id. at 26-36.

The Appeals Council denied Plaintiff’s request for review on May 22, 2019, id. at 1-3,

making the ALJ’s April 17, 2018 decision the final decision of the Commissioner. 20

C.F.R. § 404.981.

       Plaintiff commenced this action in federal court on July 17, 2019. Docs. 1 & 2.

The matter is now fully briefed and ripe for review. Docs. 15 & 16. 3

II.    LEGAL STANDARD

       The court’s role on judicial review is to determine whether the Commissioner’s

decision is supported by substantial evidence. 42 U.S.C. § 405(g); Schaudeck v. Comm’r

of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). Therefore, the issue in this case is

whether there is substantial evidence to support the Commissioner’s conclusions that

Plaintiff is not disabled. Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion,” and must be “more than a mere

scintilla.” Zirnsak v. Colvin, 777 F.2d 607, 610 (3d Cir. 2014) (quoting Rutherford v.

Barnhart, 399 F.3d 546, 552 (3d Cir. 2005)). The court has plenary review of legal

issues. Schaudeck, 181 F.3d at 431.

       To prove disability, a claimant must demonstrate an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental


inadvertence. See Docs. 13 & 17. The original record contained the transcript of a brief
hearing conducted on July 28, 2017, which was continued so that Plaintiff could obtain
counsel. Tr. at 42-47.
       3
        The parties have consented to magistrate judge jurisdiction pursuant to 28 U.S.C.
§ 636(c). See Standing Order, In RE: Direct Assignment of Social Security Appeal
Cases to Magistrate Judges (Pilot Program) (E.D. Pa. Sept. 4, 2018); Doc. 9.
        Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 3 of 24




impairment . . . which has lasted or can be expected to last for . . . not less than twelve

months.” 42 U.S.C. § 423(d)(1). The Commissioner employs a five-step process,

evaluating:

              1.     Whether the claimant is currently engaged in
              substantially gainful activity;

              2.      If not, whether the claimant has a “severe impairment”
              that significantly limits his physical or mental ability to
              perform basic work activities;

              3.      If so, whether based on the medical evidence, the
              impairment meets or equals the criteria of an impairment
              listed in the “listing of impairments,” 20 C.F.R. pt. 404,
              subpt. P, app. 1, which results in a presumption of disability;

              4.      If the impairment does not meet or equal the criteria
              for a listed impairment, whether, despite the severe
              impairment, the claimant has the residual functional capacity
              (“RFC”) to perform his past work; and

              5.      If the claimant cannot perform his past work, then the
              final step is to determine whether there is other work in the
              national economy that the claimant can perform.

See Zirnsak, 777 F.3d at 610; see also 20 C.F.R. § 404.1520(a)(4). Plaintiff bears the

burden of proof at steps one through four, while the burden shifts to the Commissioner at

the fifth step to establish that the claimant is capable of performing other jobs in the local

and national economies, in light of his age, education, work experience, and RFC. See

Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 92 (3d Cir. 2007).

III.   DISCUSSION

       Plaintiff was born on November 20, 1954, and thus was fifty-five years of age at

the time of his alleged disability onset date (April 10, 2010) and sixty-one at the time of

his date last insured (December 31, 2015). Tr. at 49, 275, 1398. He is five feet, two or
           Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 4 of 24




three inches tall, and weighs between approximately 134 and 143 pounds. Id. at 49, 279,

1399. 4 Plaintiff lives in a house with his wife and two minor children. Id. at 286, 1399.

He completed four years of college and has more than twenty years of experience

performing automobile body work/painting. Id. at 280, 294, 1400-01.

       A.      ALJ’s Findings and Plaintiff’s Claim

       In the April 17, 2018 decision under review, the ALJ found at step one that

Plaintiff has not engaged in substantial gainful activity since the alleged disability onset

date of April 10, 2010, through his date last insured of December 31, 2015. Tr. at 29. At

step two, the ALJ found that Plaintiff suffered from severe impairments of bilateral

primary open angle glaucoma (“POAG”), carotid artery disease, and degenerative joint

disease (“DJD”). Id. The ALJ found that Plaintiff did not have an impairment or

combination of impairments that met the Listings, id. at 30, and that he retained the RFC

to perform a full range of work at all exertional levels with the following non-exertional

limitations: he can occasionally balance, stoop, kneel, crouch, crawl, and climb ramps

and stairs, but he is unable to climb ladders, ropes, and scaffolds; and he cannot tolerate

exposure to hazards such as unprotected heights or dangerous machinery. Id. The ALJ

found that Plaintiff could not perform any past relevant work, id. at 34, and that

considering Plaintiff’s age, education, work experience, and RFC, there were jobs that

existed in significant numbers in the national economy that Plaintiff could perform. Id. at

35. As a result, the ALJ concluded that Plaintiff was not disabled. Id. at 36.



       4
        Plaintiff testified that he lost about forty pounds after being diagnosed with
diabetes and changing his diet. Tr. at 1407.
           Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 5 of 24




       Plaintiff argues that the ALJ’s opinion is not supported by substantial evidence

because the ALJ improperly weighed the medical opinion evidence. Doc. 15. Defendant

counters that the ALJ’s opinion is supported by substantial evidence. Doc. 16.

       B.        Summary of the Medical Evidence

       Plaintiff initially alleged disability due to glaucoma, decreased visual acuity, acute

mastoiditis without complication, rheumatoid arthritis, bilateral carotid artery stenosis,

mixed hyperlipidemia, pre-diabetes, sleep apnea, and joint pain. Tr. at 49, 279. 5 The

record also contains diagnoses of DJD. Id. at 610, 829, 844, 859.

       The medical record includes treatment notes from Orlando Penaloza, M.D., of

Lehigh Valley Hospital and Health Network, Plaintiff’s primary treating physician, for

the period from July 2011 through Plaintiff’s date last insured and beyond. Tr. at 551-

792, 1033-1340. 6 During a new patient evaluation on July 7, 2011, Dr. Penaloza listed

Plaintiff’s relevant past medical history as hyperlipidemia and glaucoma, including

glaucoma surgery approximately five years earlier. Id. at 675, 679. His physical

examination was normal in all respects. Id. at 677-78. Dr. Penaloza’s impressions

included mixed hyperlipemia, obstructive sleep apnea, and glaucoma with intraocular

pressure reported to be in the normal range. Id. at 678-79. Dr. Penaloza prescribed

loratadine and Pravastatin Sodium in addition to low-dose aspirin and fish oil, and




       5
           Plaintiff’s impairments will be defined as necessary.
       6
        Some of Dr. Penaloza’s treatment notes are duplicated elsewhere in the record.
Tr. at 797-878. The title in Spanish for Dr. Penaloza’s practice was Centro de Salud
Latino. E.g., id. at 797.
           Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 6 of 24




ordered a sleep study. Id. at 678, 679. 7 A sleep study performed on October 10, 2011,

confirmed the diagnosis of obstructive sleep apnea. Id. at 772-73. 8 On December 30,

2011, Dr. Penaloza noted Plaintiff’s obstructive sleep apnea diagnosis, id. at 660, 666,

and referred him to an ophthalmologist because he reported that his glaucoma and visual

acuity had both deteriorated. Id. at 665. Plaintiff’s physical examination remained

normal in all respects. Id. at 664.

       Dr. Penaloza continued to treat Plaintiff for a variety of routine physical problems

throughout 2012 and 2013, including among other conditions gastro-intestinal reflux,

cellulitis, skin infections, hemorrhoids, and changed bowel habits, for which he received

conservative treatment such as prescription antibiotics and creams, over-the-counter

medications, and dietary counseling. Tr. at 601-58. On February 15, 2013, Plaintiff

complained of joint pain in both hands, “intermittent, episodic, and localized,” which

worsened upon activity and weather changes, and ear pain with sensations of pressure

and fulness and decreased hearing. Id. at 619, 623. Dr. Penaloza added prediabetes and

joint pain with family history of arthritis to Plaintiff’s list of problems, and added

naproxen to his list of medications. Id. at 624-26. 9 Progress notes from June 17, 2013,


       7
        Loratadine is an antihistamine. See https://www.drugs.com/loratadine.html (last
visited May 8, 2020). Pravastatin (marketed as Pravachol) is used to lower cholesterol
and triglycerides in the blood. See https://www.drugs.com/pravastatin.html (last visited
May 8, 2020).
       8
       A subsequent sleep study with a CPAP was performed on March 6-7, 2012, with
a diagnosis of moderate obstructive sleep apnea. Tr. at 769-70. Obstructive sleep apnea
was also confirmed in a sleep study performed on November 17, 2014. Id. at 766-67.
       9
       Naproxen is a nonsteroidal anti-inflammatory drug used to treat pain or
inflammation. See https://www.drugs.com/naproxen.html (last visited May 8, 2020).
         Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 7 of 24




list Plaintiff’s existing problems as ear pain, arthritis, joint pain in multiple sites,

prediabetes, mixed hyperlipidemia, obstructive sleep apnea, glaucoma, and decreased

visual acuity, id. at 610-11, and these remained the same on December 3, 2013, minus ear

pain. Id. at 601-02. Meanwhile, throughout 2012 and 2013, Plaintiff’s physical

examinations consistently yielded normal results. See, e.g., id. at 656-57 (04/09/12), 644

(08/24/12), 637-38 (09/04/12), 631-32 (10/09/12), 624 (02/15/13), 615 (06/17/13), 606

(12/03/13).

       Plaintiff treated for his eye problems with ophthalmologist Avani Shah, M.D., of

Vision Specialists of the Lehigh Valley. Tr. at 401-438, 951-1023. On August 30, 2012,

Plaintiff reported that “floaters” in his left eye had resolved and that he experienced an

occasional scratchy sensation in both eyes, negative for pain and positive for irritation.

Id. at 421. Plaintiff was diagnosed with posterior vitreous detachment (“PVD”) of the

left eye (“OS”), characterized as “stable,” and POAG. Id. at 420. The ophthalmologist

started Plaintiff on Xalatan. Id. 10 Plaintiff’s diagnoses remained consistent during

follow-up visits, during which Plaintiff exhibited stable interocular pressure (“IOP”) and

stable visual acuity in both eyes with glasses. See, e.g., id. at 419 (10/16/12 – Plaintiff

denied floaters, pain or tearing, visual acuity “stable”), 416 (10/02/13 – “IOP stable

despite stopping drops, [Plaintiff] strongly advised to continue”), 412 (07/02/14 –

advanced glaucoma “still stable,” visual focus improved, “stable on Xalatan”).




       10
         Xalatan (generic latanoprost) is an ophthalmic glaucoma agent that lowers
pressure inside the eye by increasing the amount of fluid that drains from the eye. See
https://www.drugs.com/xalatan.html (last visited May 8, 2020).
        Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 8 of 24




       On October 28, 2014, during a follow-up with ophthalmologist George W.

McGinley, M.D., a colleague of Dr. Shah, Plaintiff reported a loss of visual acuity in his

left eye during the previous week, with whiteness lasting six or seven hours before it

resolved. Tr. at 407. On examination, Plaintiff exhibited stable IOP. Id. at 406. Dr.

McGinley sent a letter to Dr. Penaloza suggesting that Plaintiff undergo a carotid

ultrasound in response to the temporary loss of visual acuity. Id. at 778-79. On

December 8, 2014, a high-resolution carotid ultrasound with contrast was performed,

revealing minimal stenosis of the carotid arteries bilaterally. Id. at 739, 741. Dr.

Penaloza noted the results in his December 10, 2014 progress notes, indicating that

Plaintiff’s carotid ultrasound revealed 20% stenosis, for which he would continue taking

statin medication and fish oil. Id. at 582.

       On December 2, 2014, Plaintiff sought emergency room treatment at Lehigh

Valley Hospital for left ear pain. Tr. at 742-46, 749-54, 776. Plaintiff appeared in no

acute distress and had normal examination findings, except for drainage and tenderness

of his left ear. Id. at 776. Plaintiff was diagnosed with left otitis externa and acute

mastoiditis on the left, without complications, and was treated with antibiotics and pain

medication. Id. at 745, 753, 776. 11

       On January 13, 2015, Plaintiff returned to Dr. Penaloza with chief complaints of

left ear pain associated with cold exposure, and dental pain and broken teeth. Tr. at 567.

A list of Plaintiff’s problems included acute mastoiditis without complication, bilateral


       11
         Acute mastoiditis is inflammation of the mastoid region, consisting of the
conical prominence of the bone behind the ear, to which neck muscles are attached.
Dorland’s Illustrated Medical Dictionary, 32nd ed. (2012), at 1112.
        Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 9 of 24




carotid artery stenosis, rheumatoid arthritis by family history, pain in joints, multiple

sites, prediabetes, mixed hyperlipidemia, obstructive sleep apnea, glaucoma, and

decreased visual acuity. Id. at 567-68. Plaintiff’s physical exam yielded normal findings,

id. at 571, and his medications and supplements were continued. Id. at 572-74. Routine

follow-up visits throughout 2015 documented similar complaints and examination

findings. See, e.g., id. at 558-59 (06/03/15), 1048-49 (07/24/15), 1053-54 (09/09/15),

1063-64 (12/16/15). 12

       On July 8, 2015, State agency medical consultant Gerald A. Gryczko, M.D.,

reviewed Plaintiff’s medical records and assessed Plaintiff’s functional limitations as part

of the initial disability determination. Tr. at 53-58. Dr. Gryczko listed Plaintiff’s

impairments as glaucoma and other diseases of the circulatory system, and he assessed

Plaintiff under Listing 12.04, vision impairment. Id. at 52, 53. The doctor opined that

Plaintiff could lift and/or carry fifty pounds occasionally and twenty-five pounds

frequently; could stand and/or walk and sit about six hours each in an eight-hour

workday; was unlimited in the ability to push/pull, except for the lift/carry weight

limitation; and could occasionally perform all postural activities. Id. at 54. 13 Regarding

visual limitations, Dr. Gryczko opined that Plaintiff had limited near acuity, far acuity,



       12
          Some of the progress notes indicates diagnoses, including anxiety, depression,
and fibromyalgia, that are not indicated elsewhere in Plaintiff’s records, and Plaintiff
does not rely on these conditions in challenging the ALJ’s denial of his claim. See, e.g.,
tr. at 1053, 1063, 1132.
       13
       The form defines “Occasionally” as “1/3 or less of an 8 hour day,” and
“Frequently” as “more than 1/3 up to 2/3 of an 8 hour day.” Tr. at 54.
        Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 10 of 24




and depth perception, all on the left side, and was unlimited in accommodation, color

vision, and field of vision. Id. at 55. Plaintiff had no environmental limitations, except

for sensitivity to light variations. Id. at 55-56. Dr. Gryczko explained that Plaintiff’s

records supported findings of chronic glaucoma, advanced on the left side, and minimal

carotid stenosis, with normal neuromuscular function, and that Plaintiff participates in

daily activities such as caring for personal needs and performing routine household

chores, is able to drive, has worked after the alleged onset date, can ambulate without an

assistive device, and has not taken narcotic pain medication. Id. at 56.

       In progress notes dated August 7, 2017 -- more than a year and a half after

Plaintiff’s insured status expired -- Dr. Penaloza listed Plaintiff’s diagnoses as, among

other things, acute mastoiditis, right ear pain, glaucoma, hyperlipemia, joint pain,

obstructive sleep apnea, occlusion and stenosis of the carotid artery, pre-diabetes, and

rotator cuff strain. Tr. at 1132. The doctor indicated that Plaintiff’s glaucoma, left eye

blindness, carotid stenosis, and bilateral chronic shoulder pain despite physical therapy,

anti-inflammatory medications, and injections, were severe conditions that impacted the

quality of his life. Id. 14 Dr. Penaloza further opined that Plaintiff’s chronic medical

condition had lasted for more than a year and “really prevents him from working.” Id.

       On August 30, 2017, orthopedist M. Cooper, M.D., of LVPG Orthopedics,

completed a medical source statement regarding Plaintiff’s ability to do physical work-



       14
         Dr. Panaloza first noted Plaintiff’s shoulder condition on October 5, 2016, nearly
a year after Plaintiff’s date last insured, diagnosing it as rotator cuff strain, and noting
that Plaintiff received steroid injections. Tr. at 1096.
        Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 11 of 24




related activities. 15 Tr. at 1025-31. Dr. Cooper opined that Plaintiff could occasionally

lift and/or carry up to ten pounds, and could sit, stand, and walk eight hours each in an

eight-hour workday without interruption. Id. at 1026-27. 16 Plaintiff could occasionally

reach and push/pull and otherwise had no limitations in the use of his hands, and the

doctor did not indicate any limitations regarding Plaintiff’s use of his feet. Id. at 1028.

Regarding postural activities, Dr. Cooper opined that Plaintiff could occasionally climb

ladders, ropes, and scaffolds, but never crawl. Id. at 1029. The doctor indicated that

Plaintiff’s impairments affect his vision, with no elaboration, and the doctor did not

indicate any environmental limitations or express any opinion regarding the activities

Plaintiff could perform in light of his physical impairments. Id. at 1029-30.

        On November 12, 2017, following Plaintiff’s administrative hearing, the ALJ

propounded interrogatories upon independent medical expert Lawrence S. Schaffzin,

M.D., F.A.C.S. Tr. at 1381-83. The form asked for the doctor’s assessment for the

period from April 10, 2010, through the present. Id. at 1381. Dr. Schaffzin identified

Plaintiff’s impairment as bilateral primary open angle glaucoma, and opined that Plaintiff

did not meet Listing 2.02 because his visual acuity is better than 20/200, and that he did

not meet Listings 2.03 or 2.04 because his field of vision is full and with full sensitivity

in his right eye. Id. at 1381, 1382. The doctor did not assess Plaintiff with any exertional

limitations, opined that he should never climb ladders, ropes, or scaffolds, noted that he


        15
         There is no indication on the form that Dr. Cooper’s assessments relate back to
the period before Plaintiff’s date last insured.
        16
             The form defines “Occasionally” as “very little to one-third of the time.” Tr. at
1026.
       Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 12 of 24




has limited field of vision in the left eye, and that he should avoid hazards such as heights

and dangerous machinery “but can avoid ordinary workplace hazards.” Id. at 1382.

       On the same day, Dr. Schaffzin also completed a medical source statement

regarding Plaintiff’s ability to do physical work-related activities. Tr. at 1384-89. The

doctor opined that Plaintiff could continuously lift and/or carry fifty-one or more pounds;

could sit, stand, and walk for eight hours each in an eight-hour workday without

interruption; had no limitations in the use of his hands and feet; and could never climb

ladders, or scaffolds, but otherwise had no postural limitations. Id. at 1384-87. In

considering Plaintiff’s visual impairment, Dr. Schaffzin indicated that Plaintiff could

avoid ordinary hazards in the workplace, read very small print, read ordinary newspaper

or book print, view a computer screen, and determine differences in shape and color of

small objects such as screws, nuts, or bolts. Id. at 1387. He should avoid unprotected

heights and moving mechanical parts. Id. at 1388. The doctor opined that Plaintiff’s

physical impairments did not limit his activities of daily living. Id. Lastly, Dr, Shaffzin

indicated that functional limitations he identified were present since June 1, 2014. Id.

       C.     Other Evidence

       At the November 3, 2017 administrative hearing, Plaintiff testified that he suffers

from glaucoma in both eyes, left worse than right. Tr. at 1403. He sometimes loses

vision in his left eye, including an incident in October 2014 when he woke up with blood

in his eye and lost vision for several hours, while medication has controlled the loss of

vision in his right eye. Id. at 1403-04. Eye pain sometimes wakes him up at night, and

his vision problems cause headaches. Id. at 1404, 1405. He sees specks and flashes in
        Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 13 of 24




his eyes. Id. at 1405. Plaintiff also testified that he cannot raise his arms due to pain in

both shoulders, for which he has received injections and a course of physical therapy. Id.

at 1406, 1407-08. He had carpal tunnel surgery on both hands and has arthritis pain in

his hands and feet. Id. at 1407.

       Plaintiff stated that his eye problems affect his normal activities and caused him to

fall down the stairs on one occasion about two years earlier. Tr. at 1404-05. He cannot

perform his prior work or do household chores due to limitations with his shoulders and

pain. Id. at 1408. When asked if he has a driver’s license, Plaintiff replied, “Yes, of

course.” Id. at 1400.

       The record also includes a Function Report completed on behalf of Plaintiff. Tr. at

286-93. The form indicated that vision problems prevent Plaintiff from performing his

prior work, explaining that he cannot use the welding machine because it is painful to

look at the light, and that he cannot paint because his vision is blurry. Id. at 286. He also

loses his balance. Id. at 291. He can get himself and his children food and get them

ready for the day, perform light household chores, and take care of his personal care and

household finances. Id. at 287-89. He goes out daily with his children and to take his

wife to work, shops weekly for groceries and to get supplies for his wife, reads the

newspaper, and goes for walks when the weather is warm. Id. at 289-90.

       A vocational expert (“VE”) testified at Plaintiff’s November 2, 1017

administrative hearing. Tr. at 1409-11. The VE testified that Plaintiff’s past relevant

work as a painter of transportation equipment is skilled and medium exertion. Id. at

1409-10. The ALJ asked the VE to consider a hypothetical individual of Plaintiff’s age,
       Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 14 of 24




education, and work experience who would be limited to medium work, cannot climb

ladders, ropes, or scaffolds, but can occasionally engage in other postural activities, and

can tolerate no exposure to hazards such as unprotected heights or dangerous machinery.

Id. at 1410. The VE responded that the limitations precluded Plaintiff’s past relevant

work, but that other work existed that such a person could perform, including laundry

laborer and cleaner of lab equipment. Id. at 1411-12.

       The VE also responded to interrogatories from the ALJ following the hearing

which adjusted the RFC of the hypothetical individual. Tr. at 371-73. The ALJ asked the

VE to assume an individual capable of performing a full range of work at all exertional

levels who was unable to climb ladders, ropes, or scaffolds, could tolerate no exposure to

unprotected heights or dangerous machines, could perform job duties that do not require

peripheral vision on the left side, and could not perform work involving moving

production lines or similar situations if approached from the left. Id. at 371. The VE

responded that such person could not perform Plaintiff’s past work, but provided three

jobs such person could perform that were unskilled and classified as either heavy or very

heavy. Id. at 371-72.

       D.     The ALJ’s Consideration of Medical Opinion Evidence

       Plaintiff presents a single claim, arguing that the ALJ improperly weighed the

medical opinion evidence. Doc. 15 at 5-8. Defendant counters that the ALJ’s

consideration of the medical opinion evidence is supported by substantial evidence. Doc.

16 at 5-13.
       Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 15 of 24




       A treating physician’s opinion is entitled to controlling weight when it “is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R.

§ 404.1527(c)(2). 17 A treating physician’s opinion is entitled to greater weight than that

of a physician who conducted a one-time examination of the claimant as a consultant.

See, e.g., Adorno v. Shalala, 40 F.3d 43, 47-48 (3d. Cir. 1994) (citing Mason v. Shalala,

994 F.2d 1058, 1067 (3d. Cir. 1993)). When there is a conflict in the evidence, the ALJ

may choose which evidence to credit and which evidence not to credit, so long as he does

not “reject evidence for no reason or for the wrong reason.” Rutherford v. Barnhart, 399

F.3d 546, 554 (3d Cir. 2005); Plummer v. Apfel, 196 F.3d 422, 429 (3d Cir. 1991); see

also 20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent an opinion is with the

record as a whole, the more weight we will give to that opinion.”). When a treating

physician’s opinion is not accorded controlling weight, the ALJ should consider a

number of factors in determining how much weight to give it; the examining relationship

(more weight accorded to an examining source), the treatment relationship (including

length and nature of the treatment relationship), supportability, consistency,

specialization, and other factors. Id. § 404.1527(c)(1)-(6).




       17
          Effective March 27, 2017, the Social Security Administration amended the rules
regarding the evaluation of medical evidence, eliminating the assignment of weight to
any medical opinion. See Revisions to Rules Regarding the Evaluation of Medical
Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017). Because Plaintiff’s applications were filed
prior to the effective date of the new regulations, the opinion-weighing paradigm is
applicable.
Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 16 of 24




After summarizing the medical evidence and Plaintiff’s testimony, the ALJ stated:

      As for the opinion evidence, in August 2017, Dr. Penaloz[]a
      indicated in his progress notes that [Plaintiff’s] glaucoma, left
      eye blindness, carotid stenosis, and bilateral chronic shoulder
      pain despite physical therapy, anti-inflammatory medications,
      and . . . steroid injections are severe conditions that impact his
      quality of life. He opined that this medical condition lasted
      for more than a year and does prevent [Plaintiff] from
      working. I accord no weight to Dr. Penaloz[]a’s opinion.
      Although he is a treating physician with a longitudinal
      perspective regarding [Plaintiff’s] condition, his opinion that
      [Plaintiff’s] condition prevents him from working is an
      opinion on an issue reserved for the Commissioner, and,
      therefore, is entitled to no special weight on the ultimate issue
      of disability. Furthermore, Dr. Penaloz[]a did not provide
      specific functional limitations resulting from [Plaintiff’s]
      impairments, his opinion was rendered well after [Plaintiff’s]
      date last insured and outside the period at issue, and his
      treatment notes prior to the date last insured do not support
      his opinion. His physical exam findings consistently showed
      heart with regular rate and rhythm with no rubs, murmurs, or
      gallops, intact distal pulses, normal muscle strength and tone
      throughout, normal deep tendon reflexes, normal sensation,
      and no tenderness to palpation. He treated [Plaintiff]
      conservatively during the period at issue with naproxen and
      low-dose aspirin.

      In June 2017, orthopedist [Dr. Cooper] provided responses to
      a medical source statement of ability to do physical work
      related activities form. He opined that [Plaintiff] is able to sit,
      stand, and walk eight hours each in an eight-hour workday
      and lift and/or carry up to 10 pounds occasionally. He
      occasionally could reach in all directions and push/pull
      bilaterally, climb ramps, stairs, ladders, ropes, or scaffolds,
      but never crawl. He indicated that none of [Plaintiff’s]
      impairments affect his vision. I accord little weight to Dr.
      Cooper’s opinion, as it significantly postdates [Plaintiff’s]
      date last insured, and it is not consistent with treatment
      records prior to the date last insured. Physical exams
      consistently showed normal muscle strength and tone
      throughout, normal deep tendon reflexes, normal sensation,
      and no tenderness to palpation. [Plaintiff] was treated
Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 17 of 24




     conservatively during the period at issue with naproxen and
     low-dose aspirin.

     Following the hearing, the undersigned propounded
     interrogatories upon independent medical expert [Dr.
     Schaffzin]. In terms of functional limitations, Dr. Schaffzin
     opined that [Plaintiff] has no exertional limitations, but he
     should never climb ladders, ropes, or scaffolds, he has
     limitation of field of vision in the left eye, and he should
     avoid concentrated exposure to hazards such as heights and
     dangerous machinery. He is able to avoid ordinary workplace
     hazards. Dr. Schaffzin further opined that [Plaintiff] is able
     to read very small print, read ordinary newspaper or book
     print, view a computer screen, and determine differences in
     shape and color of small objects such as screws, nuts, or
     bolts. He indicated that these functional limitations were
     present since June 1, 2014. I accord great weight to Dr.
     Schaffzin’s opinion. He is a board certified ophthalmologist
     and independent medical expert who is familiar with the
     agency’s rules and regulations, and he reviewed the medical
     evidence of record. His opinion is consistent with the record,
     which shows that [Plaintiff] has stable primary open-angle
     glaucoma bilaterally, advanced in the left eye, stable
     intraocular pressure bilaterally, and stable visual acuity in
     both eyes with glasses.

     The State agency medical consultant [Dr. Gryczko] opined
     that [Plaintiff] is able to perform a range of medium work
     with postural, visual, and environmental limitations. I accord
     great weight to Dr. Gryczko’s opinion. He is familiar with
     the agency’s rules and regulations, he reviewed the evidence
     of record, and his opinion is fairly consistent with the record
     as a whole. However, the medical evidence does not support
     exertional or visual limitations as he opined. Ophthalmologic
     exams showed continued but stable primary open-angle
     glaucoma bilaterally, advanced in the left eye, stable
     intraocular pressure bilaterally, and stable visual acuity in
     both eyes with glasses. Physical exam findings consistently
     showed heart with regular rate and rhythm with no rubs,
     murmurs, or gallops, intact distal pulses, normal muscle
     strength and tone throughout, normal deep tendon reflexes,
     normal sensation, and no tenderness to palpation. Dr.
     Penaloz[]a treated [Plaintiff] conservatively during the period
     at issue with naproxen and low-dose aspirin.
        Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 18 of 24




Tr. at 32-33 (exhibit citations omitted).

       Plaintiff argues that the ALJ improperly accorded more weight to the opinions of

Drs. Schaffzin and Gryczko than to the opinions of Dr. Penaloza, Plaintiff’s treating

physician, and the orthopedist Dr. Cooper. Doc. 15 at 5-8. To the contrary, I find that

the ALJ’s evaluation of the medical opinion evidence is supported by substantial

evidence.

       First, the ALJ provided adequate explanation for not according great or controlling

weight to the opinions of Drs. Penaloza and Cooper. Most obviously, the opinions of

Drs. Penaloza and Cooper were both rendered in August 2017, more than a year and a

half after Plaintiff’s date last insured of December 31, 2015, see 1026-1031, 1132, and

therefore have questionable relevance for the period at issue. 18 In contrast, Dr. Grycko’s

assessment of Plaintiff occurred on July 8, 2015, approximately five months prior to

Plaintiff’s date last insured, id. at 54-56, and Dr. Shaffzin explicitly indicated that the

functional limitations he identified applied to Plaintiff’s condition since June 1, 2014,

which date was more than four years after his alleged onset date and prior to his date last

insured. Id. at 1381-83. Furthermore, the opinions of Drs. Penaloza and Cooper are not

accompanied by adequate supporting explanation. For example, Dr. Penaloza expressed

his opinion regarding Plaintiff’s disabling condition in the context of progress notes,

rather than in a medical source statement or formal RFC assessment, see id. at 1132, and



       18
         Although Dr. Penaloza stated that Plaintiff’s condition “did last for more than
year,” see tr. at 1132, the statement is ambiguous, and even back dating the doctor’s
opinion by a year would not place it within the relevant time period.
        Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 19 of 24




Dr. Cooper’s medical source statement is a partially-completed check-the-box form with

no supporting explanation whatsoever. Id. at 1026-31. See 20 C.F.R. § 404.1524(c)(3-4)

(“[t]he more a medical source presents relevant evidence to support an opinion,

particularly medical signs and laboratory findings, the more weight we will give that

opinion. The better an explanation a source provides for an opinion, the more weight we

will give that opinion.”). Moreover, Dr. Penaloza’s opinion that Plaintiff’s medical

condition “really prevents him from working,” tr. at 1132, is not entitled to special weight

because the issue of disability is reserved to the Commissioner. See 20 C.F.R. §

404.1527(d)(1) (“A statement by a medical source that you are ‘disabled’ or ‘unable to

work’ does not mean that we will determine that you are disabled.”); Social Security

Ruling 96-5p, “Policy Interpretation Ruling titles II and XVI: Medical Source Opinions

on Issues Reserved to the Commissioner,” 1996 WL 374183, at *2 (“[T]reating source

opinions on issues that are reserved to the Commissioner are never entitled to controlling

weight or special significance.”).

       Additionally, treatment records do not support Dr. Penaloza’s opinion that

Plaintiff had disabling limitations, nor Dr. Cooper’s assessment that Plaintiff could lift

and/or carry only ten pounds. Plaintiff had consistently normal physical examination

findings throughout the relevant period, exhibiting no acute distress, regular heart rate

and rhythm, normal muscle strength and tone, normal deep tendon reflexes, normal

sensation, and no tenderness. Dr. Penaloza treated Plaintiff conservatively with naproxen

and over-the-counter pain medication, and Plaintiff’s reported daily activities included

the ability to care for personal needs, perform routine household chores, drive a car.
        Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 20 of 24




Although Plaintiff testified that he cannot raise his arms due to pain in both shoulders and

carpal tunnel and arthritis pain in his hands and feet, id. at 1406, 1407-08, these

conditions appeared and/or worsened after his date last insured.

       Second, substantial evidence supports the ALJ’s decision to accord more weight to

the evaluations of Drs. Schaffzin and Gryczko. As previously noted, these are the only

medical source opinions made during, or explicitly applied to, the period before

Plaintiff’s date last insured, and they are consistent with the normal physical examination

findings and conservative treatment provided by Dr. Penaloza, as well as Plaintiff’s

reported daily activities, during the relevant period.

       Plaintiff argues that the ALJ erred in according great weight to Dr. Schaffzin’s

opinions because the doctor “is an ophthalmologist who only evaluated the Plaintiff’s

visual impairments.” Doc. 15 at 7. This singular objection is peculiar because Dr.

Schaffzin is a specialist whose expert opinion was sought by the ALJ precisely to

evaluate the extent and limiting effects of Plaintiff’s glaucoma and associated reduced

visual acuity, and because the ALJ only considered Dr. Schaffzin’s opinion in the context

of Plaintiff’s vision impairments. Tr. at 33. Moreover, the ALJ explained that the

doctor’s opinion was consistent with the medical record as previously summarized,

including findings of POAG bilaterally, advanced in the left eye, stable IOP bilaterally,

and stable visual acuity in both eyes with glasses. As a result, the ALJ gave great weight

to Dr. Schaffzin’s opinions that Plaintiff should avoid climbing ladders, ropes, and

scaffolds, and exposure to hazards such as dangerous machinery and heights, but that he

retained the ability to avoid ordinary workplace hazards, read small print, view a
        Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 21 of 24




computer screen, and determine differences in shape and color of small objects. In short,

this aspect of the ALJ’s opinion is supported by substantial evidence.

       Plaintiff argues that the ALJ improperly relied on Dr. Gryczko’s opinion because

the doctor did not review records from before 2015, and therefore he did not have the

benefit of the fully developed medical record. Doc. 15 at 7. Plaintiff is incorrect. Dr.

Gryczko specifically identified the medical evidence he reviewed, which covers the

period from July 2011 through June 2015, which was one month before the doctor’s

assessment and only six months prior to Plaintiff’s date last insured. Tr. at 51-52.

Moreover, contrary to Plaintiff’s suggestion, it is not error for the ALJ to give greater

weight to the opinion of a state agency consultant such as Dr. Gryczko, even if the

consultant’s opinions are rendered first in time, provided the subsequent medical

evidence does not require interpretation or involve a deterioration rather than

improvement in the claimant’s condition. See Chandler v. Comm’r of Soc. Sec., 667

F.3d 356, 362 (3d Cir. 2011) (there is “always some time lapse between the consultant’s

report and the ALJ hearing and decision,” and “Social Security regulations impose no

limit on how much time may pass between a report and the ALJ’s reliance on it”); see

also Resnick v. Colvin, Civ. No. 15-233, 2016 WL 7007569, at *10 (M.D. Pa. Mar 22,

2016) (R&R adopted Nov. 28, 2016) (reliance on Chandler inappropriate when

subsequent evidence required interpretation of cognitive and psychological tests); Santee

v. Astrue, Civ. No. 12-4853, 2014 WL 2925433, at *3 (E.D. Pa. June 30, 2014) (ALJ

properly relied on consultant’s opinion where subsequently produced records

“documented the same complaints and conditions, without significant change”). Here,
        Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 22 of 24




the medical evidence from the six months between Dr. Gryczko’s opinion and Plaintiff’s

date last insured did not require interpretation or indicate a deterioration in Plaintiff’s

condition. See, e.g., tr. at 558-59 (06/03/15), 1048-49 (07/24/15), 1053-54 (09/09/15),

1063-64 (12/16/15).

       Plaintiff also argues that the ALJ erred in according great weight to Dr. Gryczko’s

opinion without adopting the exertional limitations contained therein. Doc. 15 at 7.

However, an ALJ is not required to include each specific limitation in an RFC assessment

or in a hypothetical to a VE. See Pascarello v. Berryhill, No. 18-3406, 2019 WL

2288233, at *8 (E.D. Pa. May 28, 2019) (Heffley, M.J.) (“[A]n ALJ is not required to

adopt all limitations in a medical opinion, even if the ALJ affords the medical opinion

significant weight.”) (citing Wilkinson v. Comm’r of Soc. Sec., 558 F. App’x 254, 256

(3d Cir. 2014)). As the Third Circuit explained in Wilkinson, “no rule or regulation

compels an ALJ to incorporate into an RFC every finding made by a medical source

simply because the ALJ gives the source’s opinion as a whole ‘significant’ weight,”

because “the controlling regulations are clear that the RFC finding is a determination

expressly reserved to the Commissioner.” 558 F. App’ x at 256 (citing 20 C.F.R.

§ 404.1527(d)(2)). Here, the ALJ considered Dr. Gryczko’s opinion in the context of the

entire record, and adequately explained the bases for assessing less restrictive limitations

than those set forth by the consultant. Therefore, the ALJ’s opinion in this regard is

supported by substantial evidence.
       Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 23 of 24




V.    CONCLUSION

      The ALJ properly considered the medical opinion evidence, and the ALJ’s

decision is supported by substantial evidence. Accordingly, I will affirm the

Commissioner’s decision denying Plaintiff’s application for benefits.

      An appropriate Order follows.
       Case 5:19-cv-03109-ETH Document 19 Filed 05/27/20 Page 24 of 24




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 GUSTAVO PUERTO                             :    CIVIL ACTION
                                            :
                   v.                       :
                                            :
 ANDREW SAUL, Commissioner of               :    NO. 19-3109
 Social Security                            :

                                       ORDER

       AND NOW, this 27th day of May, 2020, upon consideration of Plaintiff’s request

for review (Doc. 15), the response (Doc. 16), and after careful consideration of the

administrative record (Docs. 13 & 17), IT IS HEREBY ORDERED that:

       1.     Judgment is entered affirming the decision of the Commissioner of Social
              Security and the relief sought by Plaintiff is DENIED, and

       3.     The Clerk of Court is hereby directed to mark this case closed.


                                                 BY THE COURT:
                                                 /s/ ELIZABETH T. HEY
                                                 ___________________________
                                                 ELIZABETH T. HEY, U.S.M.J.
